Citation Nr: 1735021	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for nephrolithiasis (kidney stones). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1969 to September 1973. He had exemplary service during the Vietnam War and received the National Defense Service Medal, the Republic of Vietnam Campaign Medal, Vietnam Service Medal, and two Bronze Stars.

This matter comes before the Board of Veteran's Appeals (Board) from a July 2015 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan. The case was previously before the Board in July 2015, when it was remanded for further development.


FINDING OF FACT

The Veteran's nephrolithiasis (kidney stones) is a chronic disease of which the Veteran has suffered continuity of symptomatology since his active service.


CONCLUSION OF LAW

The criteria for service connection for nephrolithiasis (kidney stones) have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Governing Law

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Nephrolithiasis (kidney stones), specifically refers to calculi in the kidneys, and is shown to be a chronic disability under the provisions of 38 C.F.R. § 3.309(a). 

II. Merits of the Case

The Board finds that the evidence of record supports a grant of service connection for nephrolithiasis (kidney stones). 

Documented on his report of medical history associated with his entrance examination, the Veteran states that he had a history of "kidney stones or blood in urine."  However, no disability was noted on clinical evaluation by the examiner. As such, the Board finds that the Veteran is presumed sound upon entry.  

There is competent and credible evidence of a current disability. Since 1970, the Veteran has suffered from well-documented kidney stone attacks, continuous diagnoses of nephrolithiasis, and has received continuous treatment for his disability since separation from his active service.  

There is also evidence of an in-service event, disease, or injury. During the Veteran's active service in 1970, he suffered from his first kidney stone attack while on deployment. His treatment thereof is well documented in his service treatment records.

Lastly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's disability is related to service. In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is an "approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014). Although there is a negative VA opinion from November 2015, the Board finds that this opinion is of limited probative value in that it found the Veteran's condition in service was only acute and there was no evidence of continuity of care.  Contrary to the examiner's opinion, the Veteran has reported continuity of symptomatology since service.  

Moreover, the VA examination from March 2016 found that he could not resolve the issue without resort to speculation, noting that the expertise of a urologist would be appropriate.  Nevertheless, the examiner found that the "Veteran has a history of renal stones," citing treatment from 1999 through 2010.   Additionally the Veteran has been in the care of multiple urologists throughout the years evidencing the continuity of his symptomatology and disability since his active service. 

Here, the Board finds that the Veteran's lay statements of continuity of symptomatology, as well as the medical evidence of record, permit application of section 5107(b).  See also 38 C.F.R.§ 3.303(a) (providing that "[d]eterminations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case").  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for nephrolithiasis is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' ... [I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence, the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for nephrolithiasis (kidney stones) is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


